                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-325 DSF

 Defendant          1) Shin Ho Kang                                          Social Security No. 7        9     8     3
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH       DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.          10     29      2018

  COUNSEL                                                           Karine Basmadjian, Retained
                                                                            (Name of Counsel)

     PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.            NOLO                   NOT
                                                                                                                CONTENDERE               GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. §1349: Conspiracy to Commit Bank Fraud - Count 1 of the Information
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant, Shin Ho Kang, is hereby committed
  ORDER   on Count 1 of the Information to the custody of the Bureau of Prisons to be imprisoned for a term of 30 months.

        On release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following terms
and conditions:

         1.         The defendant shall comply with the rules and regulations of the United States Probation Office, General
                    Order 05-02, with the exception of special conditions 5, 6 and 14 of that order;

         2.         As directed by the probation officer, the defendant shall notify specific persons and organizations of
                    specific risks and shall permit the probation officer to confirm the defendant’s compliance with such
                    requirement and to make such notifications;

         3.         The defendant shall cooperate in the collection of a DNA sample from the defendant;

         4.         During the period of community supervision the defendant shall pay the special assessment and restitution in
                    accordance with this judgment's orders pertaining to such payment;

         5.         The defendant shall not commit any violation of local, state or federal law or ordinance;

         6.         Defendant shall perform 1000 hours of community service. Defendant is to perform 1,000 hours at no less than 30 hours per
                    month until completed. The community service is to be approved by the Court.

         7.         The defendant shall comply with the immigration rules and regulations of the United States; and if deported from
                    this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not required
                    to report to the Probation Office while residing outside of the United States; however within 72 hours of release from
                    any custody or any reentry to the United States during the period of Court-ordered supervision, The defendant shall
                    report for instructions to the United States Probation Office, located at United States Court House, 312 North Spring
                    Street, Room 600, Los Angeles, California 90012;

         8.         The defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate,
                    passport, or any other form of identification in any name, other than the defendant’s true legal name; nor
                    shall the defendant use, for any purpose or in any manner, any name other than his true legal name or names
                    without the prior approval of the Probation Officer;


CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 5
 USA vs.         Shin Ho Kang                                                     Docket No.:     CR18-325 DSF

         9.          The defendant shall apply all monies received from income tax refunds to the outstanding court-ordered financial
                     obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments
                     and any anticipated or unexpected financial gains to the outstanding court-ordered financial
                     obligation;

         10.         Defendant shall submit defendant's person and any property, residence, vehicle, papers, computer, other electronic
                     communication or data storage devices or media, and effects to search and seizure at any time of the day or night by any law
                     enforcement or probation officer, with or without a warrant, and with or without cause; and

         11.         If stopped or questioned by a law enforcement officer for any reason, defendant shall notify that officer that
                     defendant is on federal supervised release and subject to search with or without cause.

It is ordered that the drug testing condition mandated by statute is suspended based on the Court’s determination that the defendant poses a low
risk of future substance abuse.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

All fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely to become able to pay any
fine.

It is ordered that the defendant shall pay restitution in the total amount of $793,354 pursuant to 18 U.S.C. § 3663 A.

The amount of restitution ordered shall be paid as follows:

Victim                                                             Amount

Synchrony Bank                                                     $253,538.29
Capital One                                                         158,868.10
Chaes Bank                                                          326,712.75
Discover Financial Services                                          40,445.55
Macy’s Bloomingdale American Express                                 16,790.00

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons'
Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody, nominal monthly
payments of at least 10% of defendant's gross monthly income, but not less than $100, whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the court finds
that the defendant’s economic circumstances do not allow for either immediate or future payment of the amount ordered.

The defendant shall be held jointly and severally liable with co-participants Jimmy Woo Young Lee (Docket No CR 18-337 DSF) and Inwook
Lee (Docket No. CR 18-378 DSF) for the amount of restitution ordered in this judgment. The victims’ recovery is limited to the amount of
their loss, and the defendant’s liability for restitution ceases if and when the victims receive full restitution.

The amount of restitution ordered shall be paid as set forth on the list attached to this judgment. If the defendant makes a partial payment,
each payee shall receive an approximately proportional payment unless another priority order or percentage payment is specified.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to pay
interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 01-05.

The Court recommends that the defendant be designated to the Bureau of Prisons facility located at Taft.

The Court advised the defendant of the right to appeal this judgment.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or before 12 noon, on
.November 30, 2018. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States
Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

CR-104 (09/11)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 5
 USA vs.         Shin Ho Kang                                                          Docket No.:        CR18-325 DSF


SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable sentencing range
set forth in the guidelines, as more particularly reflected in the court reporter’s transcript.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 29, 2018
            Date                                                            DALE S. FISCHER U. S. District Judge



 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                            Clerk, U.S. District Court



            October 29, 2018                                         By     Renee Fisher
            Filed Date                                                      Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written             activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                       unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the        11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                 time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                            contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation          12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                       being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other              13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                            or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                    of the court;
       excused by the probation officer for schooling, training, or other            14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                 parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior             record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                           probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not             defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other       15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,              to the probation officer within 72 hours;
       except as prescribed by a physician;                                          16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                 or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 5
 USA vs.         Shin Ho Kang                                                    Docket No.:      CR18-325 DSF


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).
       X

                   STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence:
                                Private victims (individual and corporate),
                                Providers of compensation to private victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 5
 USA vs.         Shin Ho Kang                                                    Docket No.:      CR18-325 DSF

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
